       Case 7:19-cv-05503-VB-PED Document 162 Filed 05/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 VICTORIA MALONE,
                                                                    Case No.: 7:19-cv-05503-VB
     Plaintiff,

         - against -

 TOWN OF CLARKSTOWN, WAYNE BALLARD,                                 NOTICE OF APPEARANCE
 in his personal and official capacity as Clarkstown Highway
 Superintendent, FRANK DIZENZO, in his personal and
 official capacity as Clarkstown Highway Superintendent,
 ANDREW LAWRENCE, in his personal and official
 capacity, DAVID SALVO, in his personal and official
 capacity, ROBERT KLEIN, in his personal and official
 capacity,TUCKER CONNINGTON, in his personal and
 official capacity, and BRIAN LILLO, in his personal and
 official capacity,

     Defendants.


                  PLEASE TAKE NOTICE that Steve Cohen hereby appears in the above-

captioned action on behalf of the Plaintiff and demands that all papers in this action be served

upon the undersigned at the address stated below.

Dated: May 10, 2021


                                                POLLOCK COHEN LLP

                                                By:     /s/ Steve Cohen
                                                       Steve Cohen
                                                60 Broad St., 24th Fl.
                                                New York, NY 10004
                                                Tel.: (212) 337-5361
                                                Email: SCohen@PollockCohen.com

                                                Counsel for Plaintiff Victoria Malone




                                                  -1-
